Citation Nr: 0909305	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from 
October 1951 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

When remanding this case in July 2007, the Board determined 
the veteran had filed an inferred claim for a TDIU when 
submitting his January 2004 substantive appeal (VA Form 9) to 
perfect an appeal of other claims to the Board, and in 
particular, a claim for an initial rating higher than 40 
percent for his low back disability.  So the Board assumed 
jurisdiction over the TDIU claim, that is, in addition to the 
claim for a higher initial rating for the low back 
disability.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001).  The remand to the RO was 
via the Appeals Management Center (AMC).

In August 2008 the Board issued a decision denying the claim 
for an initial rating higher than 40 percent for the low back 
disability.  However, the Board again had to remand the TDIU 
claim to the RO via the AMC, so this claim is still at issue.


FINDINGS OF FACT

1.  The Veteran has one service-connected disability, a 
lumbosacral spine disorder with degenerative joint disease, 
rated as 40-percent disabling.

2.  The Veteran's employment history includes working as a 
meat cutter in the Air Force for 20 years, as a civilian 
butcher for another 26 years, and as the owner of a garage, 
used car dealership, and towing service; he retired in 1997 
at the age of 64. 

3.  A VA examiner reviewed the claims file for the pertinent 
medical and employment history and examined the Veteran's low 
back before concluding he is not precluded from obtaining or 
maintaining substantially gainful employment because of his 
service-connected low back disability.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  



The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
April 2002 and August 2007, prior to the initial adjudication 
of his claim in June 2008.  This letter informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The August 2007 letter complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of a claim.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records and 
private medical records.  There is no indication of any 
outstanding records pertaining to his claim.  

VA also afforded the Veteran a medical examination in June 
2008 to determine whether he is unemployable as a result of 
his service-connected low back disability.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Merits of the Claim

The Veteran claims that he has not been able to work since 
1997 because of his service-connected lumbar spine disability 
and is therefore entitled to a TDIU.  After carefully 
reviewing the record, however, the Board finds no basis to 
grant the claim.  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).  So even if 
the veteran does not meet the threshold minimum percentage 
standards set forth in § 4.16(a), extra-schedular 
consideration is to be given.  Id.  See, too, 38 C.F.R. § 
3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. 38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  
See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991)

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.


That said, to receive a TDIU, the Veteran's service-connected 
disability, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in 
occupational functioning that is generally deemed indicative 
of unemployability consists of a showing that the Veteran is 
indeed "[in]capable of performing the physical and mental 
acts required by employment," and is not based solely on 
whether the Veteran is unemployed or has difficulty obtaining 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Rather, the record must demonstrate some factor that takes 
his situation outside the norm since the VA rating schedule 
already is designed to take into consideration impairment 
that renders it difficult to obtain and keep employment.  Id.  
See, too, 38 C.F.R. §§ 4.1, 4.15 (2008).

In this case, the Veteran's only service-connected disability 
is his lumbar spine disorder with degenerative joint disease, 
which is rated at 40-percent disabling.  Since he does not 
meet the threshold minimum rating requirements of § 4.16(a); 
he can only receive a TDIU on an extra-schedular basis, if it 
is shown this 
service-connected disability, when considered in light of his 
level of education and occupational experience, renders him 
incapable of obtaining or retaining substantially gainful 
employment.  See 38 C.F.R. § 4.16(b).

Concerning this, the Veteran provided a May 2002 letter from 
J.L., M.D., stating the Veteran initially worked as a butcher 
after retirement but was unable to continue the job that 
required so much strength, standing, and agility.  He tried 
other jobs and has tried to work and remain independent for 
as long as possible.  He is now at a point where he is unable 
to work.

The Veteran has been afforded numerous VA examinations to 
determine the nature and severity of his service-connected 
low back disability.  However, only one of these examinations 
addresses his employability, and it provides highly probative 
evidence against his TDIU claim since it indicates his lumbar 
spine disability does not preclude his ability to secure or 
retain substantially gainful employment.  

That June 2008 VA examination revealed some back pain and 
limitation of motion.  For example, range-of-motion testing 
revealed 40 degrees of flexion, 0 degrees of extension, 15 
degrees of lateral flexion in both directions (i.e., to the 
right and left sides), and 15 degrees of rotation in both 
directions.  These findings reflect some loss of range of 
motion.  See 38 C.F.R. § 4.71, Plate V (listing normal ranges 
of motion of the thoracolumbar spine to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.)  The examiner noted the 
Veteran demonstrated no weakened movements, fatigability, or 
incoordination with motion.  In addition, there were only 
minor neurological findings attributable to the low back; 
both ankle and knee jerks were +2 bilaterally and both lower 
extremities had nearly full muscles strength.  The examiner 
did note that straight leg raising was positive on the left 
side at 50 degrees.  The examiner indicated the Veteran could 
do household chores and fix meals for himself.

The Addendum to that June 2008 examination, dated in October 
2008, specifically addressed the issue at hand of 
employability.  The examiner noted that the majority of the 
Veteran's work experience was in physically active 
occupations, meat cutting and mechanic work; however he had 
more sedentary experience as he had owned a used car lot at 
one time.  The examiner opined that the Veteran's back pain 
would prevent him from doing physical work, but that he 
should be able to do sedentary work.

This opinion provides highly probative evidence against the 
Veteran's claim that his service-connected low back 
disability precludes him from securing or maintaining 
substantially gainful employment.  In essence, the VA 
examiner determined that while the Veteran's service-
connected low back disability does impact his 
ability to work, it does not preclude him from working.  And 
as the Court explained in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the disability rating itself is recognition 
that industrial capabilities are impaired.  Indeed, according 
to 38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.

In assessing the probative value of Dr. J.L.'s opinion versus 
the VA examiner's, the Board sees that Dr. J.L only includes 
the occupation of butcher in discussing the Veteran's prior 
work history.  The VA examiner agrees that the Veteran would 
not be able to perform the physical demands of working as a 
butcher.  But as required, the VA examiner also considers 
other possible employment opportunities that are less 
physically demanding and believes the Veteran could 
satisfactorily perform sedentary work and does have the 
needed administrative skills to obtain this type of 
alternative job.  As Dr. J.L. did not comment on any type of 
work other than meat cutting (i.e., being a butcher), his 
opinion is less comprehensive and does not contradict the VA 
examiner's opinion that the Veteran is still capable of 
sedentary work.  As such, the Board finds that the VA medical 
opinion is sufficient to deny the Veteran's claim for a TDIU.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position).  



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a TDIU.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.


ORDER

The claim for a TDIU is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


